Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: (1) Registration Statement (Form S-8 No.333-211162) pertaining to the Conatus Pharmaceuticals Inc. 2013 Incentive Award Plan, Registration Statement (Form S-8 No.333-190134) pertaining to the Conatus Pharmaceuticals Inc. 2013 Incentive Award Plan, the Conatus Pharmaceuticals Inc. 2006 Equity Incentive Award Plan and the Conatus Pharmaceuticals Inc. 2013 Employee Stock Purchase Plan, and Registration Statement (Form S-3 No.333-198142) of Conatus PharmaceuticalsInc.; of our report dated March 16, 2017, with respect to the financial statements of Conatus PharmaceuticalsInc. included in this Annual Report (Form10-K) of Conatus Pharmaceuticals Inc. for the year ended December 31, 2016. /s/ Ernst & Young LLP San Diego, California
